Citation Nr: 1004362	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-19 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 
1968.  He served in the United States Army Reserve from 
March 1968 to March 1972, and the Florida National Guard 
from February to May 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  By that rating action, the RO denied 
service connection for PTSD.  The Veteran appealed the RO's 
determination to the Board.  

In April 2007, the Veteran testified before the undersigned 
Veterans Law Judge during a videoconference hearing at the 
RO in St. Petersburg, Florida.  A copy of the hearing 
transcript has been associated with the claims file. 

In September 2007, the Board remanded the instant service 
connection claim to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration. 

In an early July 2003 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran was informed of the RO's decision on July 
10, 2003.  The Veteran did not file a timely Notice of 
Disagreement with that rating action.  (See, VA form 21-
4138, Statement in Support of Claim, accepted as Veteran's 
Notice of Disagreement to appealed rating action, received 
by the RO in late July 2004).  Ordinarily, the Veteran would 
be required to submit new and material evidence to reopen 
this claim.  See 38 C.F.R. § 3.156(a)(2009).  Since the 
issuance of the early July 2003 rating action, the Veteran's 
service personnel records have been located and considered 
by the RO.  In such an instance, where VA receives relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding the 
requirement of new and material evidence.  See 38 C.F.R. § 
3.156(c).  Therefore, the Board will proceed with the 
instant claim as one for direct service connection, as 
opposed to a petition to reopen a previously denied claim 
for service connection for PTSD.
FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The weight of the competent evidence of record supports 
a diagnosis of PTSD; the evidence establishes in-service 
incurrence of a stressful event; and the competent evidence 
shows a nexus between the currently-diagnosed PTSD and the 
stressful event in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(a), 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, any error that was committed with 
respect to either the duty to notify or the duty to assist 
was harmless and need not be further considered.

II.  Merits Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
medical evidence establishing a link between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the Veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service." 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2009); Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).

On the other hand, if it is determined that a Veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, then the Veteran's testimony alone 
does not suffice to establish the occurrence of the alleged 
stressor; instead, the Veteran must corroborate his 
testimony by credible supporting evidence.  See Stone v. 
Nicholson, 480 F.3d 1111 (2007) (finding no error in Board 
determination that a non-combat Veteran's "own statements 
cannot serve as 'corroboration' of the facts contained in 
those statements"); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The phrase "engaged in combat with the enemy" requires that 
a Veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality.  In 
this case, the evidence does not show that the Veteran 
actually engaged the enemy in combat.  VAOPGCPREC 12- 99.  
His DD Form 214 does not reflect that he received any 
awards, citations, or decoration denoting having served in 
combat.

Here, the Veteran claims that he is entitled to service 
connection for PTSD because of in-service stressful events 
that occurred during his active duty service in the RVN.  
Specifically, in written statements and in testimony before 
the undersigned, the Veteran maintained that in August 1967, 
he was stationed at the 93rd Evacuation Hospital where he 
unloaded seriously wounded and deceased American soldiers 
from helicopters to the hospital.  He indicated that while 
he was not an ambulance driver, or trained as a medical 
personnel, he helped transport wounded and/or killed 
soldiers from the helicopter to the hospital.  (See VA Form 
21-4138, Statement in Support of Claim, received by the RO 
in April 2004 and Transcript (T.) at pages (pgs.) 7, 8).  

Service personnel records reflect that the Veteran served in 
the RVN from November 28, 1966 to November 24, 1967, to 
include being stationed at the 93rd Evacuation Hospital from 
August 2, 1967 until he returned stateside.  He was awarded, 
in part, the Vietnam Service Medal with one Bronze Service 
Star and Vietnam Campaign Medal with 60 Device.  He served 
in the Vietnam Counteroffensive Phase II.  His military 
occupational specialty was as an ammunitions records clerk 
and senior light vehicle driver. 

A February 2005 VA outpatient report reflects that during a 
VA PTSD support group, the Veteran reported a history of the 
above-cited in-service stressful event.  At that time, the 
VA physician stated that if the Veteran had been trained and 
conditioned as a medical personnel, he might have been 
better off.  However, because the Veteran was trained and 
functioned in transportation as a truck driver, he was "in 
no way prepared for this event."  (See February 2005 VA 
treatment report).  

Based on the Veteran's testimony, his service personnel 
records, reflecting that he was stationed at the 93rd 
Evacuation hospital and that his military occupational 
specialty was in transportation, as he has alleged, and the 
February 2005 VA physician's statement, and in considering 
the places, types and circumstances of service, the Board 
finds that the reported in-service stressor has been 
verified.  Resolving reasonable doubt on this question in 
the Veteran's favor, the Board finds that the above-cited 
stressor occurred; therefore, this stressful event is 
considered verified by the evidence of record.

Having determined that the record contains credible 
supporting evidence that the claimed in-service stressor 
occurred, the Board will consider whether he has a current 
diagnosis of PTSD and medical evidence establishing a link 
between current symptoms and the verified in-service 
stressor.

An April 2003 VA treatment report contains a diagnosis of 
PTSD based on the Veteran's "military-related traumatic 
exposure."  The Board recognizes that at that time, the 
Veteran did not report the specific above-cited in-service 
stressful event.  The Veteran reported having received the 
Combat Infantryman Badge, but it was noted that that 
remained unconfirmed via his DD 214.  (See, VA treatment 
record, dated in April 2003).  However, prior to his 
diagnosis, the VA examiner considered the Veteran's reported 
history of having had a "beautiful" childhood, followed by 
service in Vietnam where he worked in "'transport 
ammunition'" and picked up dead, mutilated and badly 
disfigured bodies.  (See April 2003 VA treatment report).  
As such, the Board presumes that the VA examiner had 
considered the Veteran's RVN service and now confirmed 
stressor, when he diagnosed PTSD.

Therefore, the record reflects a competent medical diagnosis 
of PTSD that has been related, in part, to the now verified 
in-service stressful event during the Veteran's service in 
the RVN.

In sum, the record shows a verified in-service stressful 
event, a diagnosis of PTSD, and medical evidence 
establishing a link between current symptoms and verified 
in- service stressor.  For these reasons, and with the 
resolution of reasonable doubt in the Veteran's favor, the 
Board finds that PTSD was incurred in service.


ORDER

Service connection for PTSD is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


